Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 01/08/2021 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“a gate insulating layer on the active region;
a ferroelectric layer on the gate insulating layer and including a ferroelectric material;
a gate electrode layer on the ferroelectric layer;
a gate spacer on both side surfaces of the gate insulating layer; and
source/drain regions on the both sides of the active region;
a lateral distance between a vertical line perpendicular to an upper surface of the active region and aligned with an inner sidewall of the gate spacer, and a portion of the source/drain regions ranges from -3 to +5 nm, the portion of the source/drain regions being a portion protruding most in an inward direction of the gate insulating layer, when the lateral distance is negative, the portion of the source/drain regions vertically overlap a portion of the gate electrode layer, and
an upper surface of the source/drain region is located at a level substantially equal to or higher than that of an upper surface of the ferroelectric layer. “--.
In combination with all other limitations as recited in claim 1
II/ Group II: Claims 9-17:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE 
having the limitations:
--“a gate insulating layer on the active region;
a ferroelectric layer on the gate insulating layer and including a ferroelectric material;
a gate electrode layer on the ferroelectric layer;
a gate spacer on both side surfaces of the gate insulating layer; and
source/drain regions on the both sides of the active region,
the gate insulating layer and the ferroelectric layer extend along an inner sidewall of the 
gate spacer and have a U-shaped cross section,
the active region includes a trench defined by the source/drain regions,
 the trench includes 
a first side surface connected to an upper surface of the active region,
 a second side surface connected to a lower end of the first side surface, and 
an edge between the first side surface and the second side surface,
 the upper surface of the active region, the first side surface, the second side surface, and the edge of the active region, and a lateral line aligned with a lower surface of the trench together form a sigma (Σ) shaped profile, and
an upper surface of the source/drain region is located at a level between an upper end and a bottom surface of the ferroelectric layer. “--.
In combination with all other limitations as recited in claim 9.
III/ Group III: Claims 18-20:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
a gate insulating layer on the active region;
a ferroelectric layer on the gate insulating layer and including a ferroelectric material;
a gate electrode layer on the ferroelectric layer;
a gate spacer on both side surfaces of the gate insulating layer; and
source/drain regions on the both sides of the active region,
the gate insulating layer and the ferroelectric layer extend along an inner sidewall of the gate spacer and have a U-shaped cross section,
an upper surface of the source/drain region is located at a level between an upper end and a bottom surface of the ferroelectric layer,
a lateral distance between a vertical line perpendicular to an upper surface of the active region and aligned with an inner sidewall of the gate spacer, and a portion of the source/drain regions ranges from -3 to +5nm, the portion of the source/drain regions being a portion protruding most in an inward direction of the gate insulating layer, when the lateral distance is negative, the portion of the source/drain regions vertically overlap a portion of the gate electrode layer,
a vertical height of the upper surface of the source/drain region from an upper end of the active region ranges from 1 to 25 nm, and
a vertical depth of a lower end of the source/drain region from the upper end of the active region ranges from 40 to 65 nm.”--.
In combination with all other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Muller et al. (US 2016/0064510) discloses DEVICE INCLUDING A FLOATING GATE ELECTRODE AND A LAYER OF FERROELECTRIC MATERIAL AND METHOD FOR THE FORMATION THEREOF.


5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897